820 F.2d 728
Otis Lee FAIRLEY, Plaintiff-Appellant,v.Hon. Bill ALLAIN, Governor, State of Mississippi, et al.,Defendants-Appellees.
No. 86-4173.
United States Court of Appeals,Fifth Circuit.
July 2, 1987.

Otis Lee Fairley pro se, Parchman, Miss.
Edwin Lloyd Pittman, Atty. Gen., Jackson, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi;  L.T. Senter, Chief Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion May 20, 5 Cir.1987, 817 F.2d 306)
Before THORNBERRY, GEE and REAVLEY, Circuit Judges.
PER CURIAM:


1
Treating the suggestion for rehearing en banc as a petition for panel rehearing, it is ordered that the petition for panel rehearing is GRANTED.  The judgment of the trial court is REVERSED and the cause is REMANDED for further proceedings.  St. Francis College v. Al-Khazraji, --- U.S. ----, 107 S.Ct. 2022, 95 L.Ed.2d 582 (1987).